Citation Nr: 1623085	
Decision Date: 06/09/16    Archive Date: 06/21/16

DOCKET NO.  10-25 847	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to a compensable rating prior to September 28, 2010, and in excess of 50 percent thereafter for obstructive sleep apnea.  

2.  Entitlement to a disability rating in excess of 10 percent for left shoulder bursitis.  

3.  Entitlement to a disability rating in excess of 10 percent for right shoulder bursitis.  

4.  Entitlement to service connection for a cervical spine disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

G. Fraser, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1984 to June 1984 and July 1985 to February 2005.  This appeal comes before the Board of Veterans' Appeals (Board) from a December 2007 rating decision by the Department of Veterans Affairs (VA) Togus Regional Office (RO) in Augusta, Maine.  The RO in Roanoke, Virginia is currently the Agency of Original Jurisdiction (AOJ).  

The record before the Board consists of electronic records within Virtual VA and the Veterans Benefits Management System (VBMS).

The issue of entitlement to service connection for a thoracolumbar spine disability was raised in a December 2008 statement from the Veteran, but has not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The issues of entitlement to higher ratings for left and right shoulder bursitis, as well as entitlement to service connection for a cervical spine disability are addressed in the REMAND that follows the below ORDER.


FINDING OF FACT

Throughout the period under appeal, the Veteran's obstructive sleep apnea has been sufficiently severe to require the use of a breathing device; however, his sleep apnea has not resulted in chronic respiratory failure with carbon dioxide retention or cor pulmonale, nor has the Veteran required a tracheostomy.


CONCLUSION OF LAW

The criteria for a rating of 50 percent, but no higher, for obstructive sleep apnea have been met throughout the period under appeal.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.97, Diagnostic Code 6847 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2015), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  

They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant. 

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided 'at the time' that or 'immediately after' VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The Veteran was provided all required in a letter mailed in July 2007, prior to the initial adjudication of the claim in December 2007.  

The record also reflects that all pertinent available service treatment records (STRs) and post-service medical evidence identified by the Veteran have been obtained.  The Veteran was afforded appropriate VA examinations to address the severity of his service-connected sleep apnea in November 2007 and August 2012.  He has not asserted, and the evidence of record does not show, that his disability has increased significantly in severity since his most recent examination.  The Veteran has also been afforded an opportunity for a hearing before a Decision Review Officer or before the Board, but declined to do so.  

The Veteran has not identified any outstanding evidence that could be obtained to substantiate the claim; the Board is also unaware of any such evidence.  Accordingly, the Board will address the merits of the Veteran's claim. 

Legal Criteria

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2015).  The percentage ratings in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321(a), 4.1 (2015).

A 50 percent rating is warranted for sleep apnea if it requires the use of a breathing assistance device such as continuous airway pressure (CPAP) machine.  A 100 percent rating is authorized for sleep apnea if it has resulted in chronic respiratory failure with carbon dioxide retention or cor pulmonale, or if it has necessitated a tracheostomy.  38 C.F.R. § 4.97, Diagnostic Code 6847.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).

Burden of Proof

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2015); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Factual Background and Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2015) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the service-connected disability.  The Board has found nothing in the historical record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  Moreover, the Board is of the opinion that this case presents no evidentiary considerations which would warrant an exposition of remote clinical histories and findings pertaining to the disability under review, except as noted below.

The Veteran filed a claim for an increased rating for his service-connected sleep apnea in March 2007.  The previously assigned noncompensable disability rating was continued in the December 2007 rating decision on appeal.  Thereafter, a rating decision issued in July 2013 assigned a 50 percent rating, effective September 28, 2010.  

In November 2007, the Veteran was afforded a federal benefits examination in Frankfurt, Germany.  The examiner noted that the Veteran had been diagnosed with sleep apnea in service in 1994 and had been provided a CPAP machine at that time. The Veteran reported he had not utilized his sleep apnea machine since a 2003 surgical procedure, in which his tonsils and uvula were removed; however, the Veteran reported his symptoms had not notably improved following his surgery.  The examiner noted the Veteran's reports of frequent sleep disturbances.  Although the examiner did not perform a sleep study, and did not observe an obstructive or ventilation disorder during examination, he did find a reintroduction of nightly positive pressure treatment was indicated based on the Veteran's reports.  There was no evidence showing the Veteran was experiencing chronic respiratory failure with carbon dioxide retention or cor pulmonale at that time.  Also, there was no indication that a tracheostomy had been performed.  

The Veteran's outpatient treatment records from the Washington VA Medical Center (VAMC) show he underwent a followup sleep study in September 2010.  During his assessment he was noted to have experienced 29 events of mostly obstructive apneic episodes.  In a note from his treating neurologist dated in January 2011, the doctor stated the Veteran's sleep apnea was moderately severe.  He also stated the Veteran experienced hypersomnolence and required a CPAP machine for treatment.  

The Veteran underwent another VA examination in August 2012.  Initially the examiner recounted the above medical history.  The examiner again affirmed the Veteran required the use of a CPAP machine, and continued to experience persistent daytime hypersomnolence.  However, the examiner did not state the Veteran experienced chronic respiratory failure with carbon dioxide retention, cor pulmonale, or required a tracheostomy.  

Based on the foregoing evidence, the Board finds the Veteran's obstructive sleep apnea has been sufficiently severe throughout the pendency of this claim to require a continuous breathing device.  In sum, the November 2007 examination shows the Veteran reported sufficiently severe manifestations that the examiner stated a re-implementation of the Veteran's CPAP machine was indicated at that time.  Although the Board cannot confirm whether the Veteran indeed utilized his previously prescribed CPAP machine at that time, the examiner stated his condition was indeed of sufficient severity that such intervention was medically required.  The Veteran subsequently underwent a follow-up sleep study, which confirmed the November 2007 examiner's assessment.  Therefore, the Board finds a 50 percent rating is warranted throughout the pendency of this claim.  However, the evidence of record does not show the Veteran has ever experienced chronic respiratory failure with carbon dioxide retention or cor pulmonale.  Likewise, the evidence does not show the Veteran has required a tracheostomy.  For these reasons, a rating in excess of 50 percent for sleep apnea is not warranted.  

The Board has considered whether this claim should be referred to the Director of the Compensation Service for extra-schedular consideration.  In determining whether a case should be referred for extra-schedular consideration, the Board must compare the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  The Veteran's sleep apnea is manifested by apneic events severe enough to warrant a CPAP machine and resulting hypersomnolence, both of which are contemplated by the assigned rating of 50 percent.  In addition, the schedular criteria authorize a higher rating for greater impairment.  Therefore, the Board has determined that referral of this claim for extra-schedular consideration is not warranted.


ORDER

The Board having determined that a 50 percent rating, but no higher, is warranted for obstructive sleep apnea throughout the period of the claim, the benefit sought on appeal is granted to this extent and subject to the criteria applicable to the payment of monetary benefits.

REMAND

Initially, the Board notes the Veteran most recently underwent a VA examination to assess his bilateral shoulder bursitis in November 2007.  In a statement submitted on his behalf in March 2016, the Veteran's representative indicated the Veteran was experiencing "increased problems" with his shoulders since his November 2007 examination.  Where the evidence indicates a disability has worsened since his last VA examination, and the last examination is too remote to constitute a contemporaneous examination, a new examination is required.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  See also Snuffer v. Gober, 10 Vet. App. 400 (1997); Green v. Derwinski, 1 Vet. App. 121 (1991); Caffrey v. Brown, 6 Vet. App. 377, 381 (1994).  Based on the foregoing, a new examination is warranted.

Next, the Board notes that VA is obliged to provide a medical examination or obtain a medical opinion when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service, or establishing that certain diseases manifested during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) there is insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Veteran filed a claim for service connection for a neck disability in March 2007.  In support of his claim, the Veteran submitted treatment notes from the Landstuhl Regional Medical Center, which show the Veteran underwent an X-ray study on May 12, 2006, less than 15 months following his discharge from active duty.  His May 2006 X-ray revealed degenerative disc disease of the cervical spine.  In several statements, the Veteran has asserted he experienced manifestations of this disability at some time prior to his May 2006 X-ray study.  Although the Veteran's service treatment records do not indicate he was treated for or diagnosed with a neck disability during active duty, in the course of his November 2007 federal benefits examination in Frankfurt, Germany he stated he had experienced neck manifestations since military service.  Further, pursuant to 38 C.F.R. §§ 3.307(a)(3)  and 3.309(a), when arthritis manifests to a compensable degree within one year of discharge from active duty, the condition will be granted service connection although not otherwise established as incurred in or aggravated by service.  Although the November 2007 examiner provided a diagnosis of degenerative cervicobrachial syndrome, he did not state whether the Veteran's cervical spine disability was either incurred in service, or in the alternative, manifested within one year of his discharge therefrom.  Since the evidence shows the Veteran has a current cervical spine disability that may have either originated in service or manifest within one year of his discharge therefrom, the Board finds a VA examination with medical opinion is necessary prior to final adjudication of this issue.   

On remand, relevant ongoing medical records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions: 

1.  The RO or the AMC should undertake appropriate development to obtain any outstanding records pertinent to the remaining issues on appeal, to include any more recent treatment records related to the claimed disabilities.  If any requested records are not available, the record should be annotated to reflect such and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

2.  Then, the Veteran should be afforded a VA examination by an examiner with sufficient expertise to accurately assess his service-connected bilateral shoulder disability.  All pertinent evidence of record should be made available to and reviewed by the examiner.  Any indicated studies should be performed.

The RO or the AMC should ensure that the examiner provides all information required for rating purposes, to include, to the extent feasible, an assessment of the extent of any additional limitation of motion during flare-ups and on repeated use.

3.  The RO or the AMC should also afford the Veteran a VA examination by a physician with sufficient expertise to address the etiology of the Veteran's claimed cervical spine disability.  All pertinent evidence of record must be made available to and reviewed by the examiner.  Any indicated studies should be performed.

Following a review of the relevant records and lay statements, the examiner should state an opinion with respect to each cervical spine disorder present during the period of the claim as to whether it is at least as likely as not (a 50 percent probability or greater) that the disorder: 

a)  originated during his period of active service or is otherwise etiologically related to his active service, to specifically include the Veteran's competent reports of neck manifestations therein; or

b)  manifested within one year of the Veteran's discharge from active duty. 

The examiner must provide a complete rationale for all proffered opinions.  In this regard, the examiner must discuss and consider the Veteran's competent lay statements.  

If the examiner is unable to provide any required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.  

4.  The RO or the AMC should undertake any other indicated development.

5.  Finally, the RO or the AMC should readjudicate the issues on appeal.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


